FILED
                           NOT FOR PUBLICATION                                MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: BRANFORD PARTNERS, LLC,                   No. 08-60051

             Debtor,                             BAP No. CC-08-01044-PaMkK


                                                 MEMORANDUM *
ALL-TEX, INC.,

             Appellant,

  v.

BRANFORD PARTNERS, LLC; BERT F.
FORNACIARI; LINDA COX
FORNACIARI,

             Appellees.


                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Pappas, Klein, and Markell, Bankruptcy Judges, Presiding

                       Argued and Submitted March 4, 2010
                              Pasadena, California

Before: CANBY, GOULD and IKUTA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We have jurisdiction to review the decision of the Bankruptcy Appellate

Panel under 28 U.S.C. § 158, and we affirm.

      In a memorandum disposition to be filed simultaneously with this

disposition, All-Tex, Inc. v. Branford Partners, LLC, No. 08-60052, we have

concluded that Branford Partners, LLC, properly could avoid All-Tex, Inc.’s

alleged liens and interests in the property. Given that decision, All-Tex no longer

had standing to challenge the disbursement of the sale proceeds and its appeal was

moot. See Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003); Retail Clerks

Welfare Trust v. McCarty (In re Van de Kamp’s Dutch Bakeries), 908 F.2d 517,

519 (9th Cir. 1990).

      Judge Canby would affirm on the ground that the Debtor in Possession did

not abuse its discretion in implicitly concluding that the All-Tex priority claim was

valueless and not worth pursuing on behalf of the estate.

      AFFIRMED.




                                          2